—Order, Supreme Court, New York County (Carol Huff, J.), entered on or about May 18, 1994, which, inter alia, held the individual defendant’s motion for summary judgment in abeyance pending further disclosure, unanimously affirmed, with costs.
The IAS Court properly found that evidence needed by plaintiffs to oppose the issue raised in defendant Ferranti’s motion for summary judgment, i.e., whether the corporate form of defendant 474 West 150th Street Corporation should insulate him from personal liability herein, is within defendants’ exclusive possession, and that summary judgment is therefore inappropriate at this stage of the action (Classic Moments Co. v Akata, 176 AD2d 567; 888 7th Ave. Assocs. Ltd. Partnership v Arlen Corp., 172 AD2d 445). The court was not limited to the averments set forth in the complaint in determining whether plaintiff could pierce the corporate veil (see, Alvord & Swift v Muller Constr. Co., 46 NY2d 276, 280). Concur—Sullivan, J. P., Rosenberger, Wallach and Asch, JJ.